Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s amendment filed on 12/23/2020, wherein claim 11 has been amended.
Note: Applicant election of compound recited in claim 17 as the species for amidine compound in the reply filed on 08/03/2017.

Claims 11, 13-14, 17 are examined herein so far as they read on the elected species. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 13, 14, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over KAGEYAMA et al. (WO 2006/123675, PTO-892; see English Translation used in the rejection). 
 senile dementia, Alzheimer's disease, Parkinson's disease, Huntington's disease, ALS, spinal cord injury or multiple sclerosis, comprising administering to a patient a pharmacologically effective amount of a compound represented formula [I] or a salt thereof which reads on instant compound of formula (II). See claims 7, 15; para [0010], English translation. It is taught that the compound of formula [Ia] , nafamostat which is same as instant compound as in instant claim 17 can be employed in treating diseases such as senile dementia, Alzheimer's disease, Parkinson's disease, Huntington's disease, ALS, spinal cord injury or multiple sclerosis. See paras [0010]-[0012]. It is taught that the pharmaceutical composition/dosage form comprising the compound therein can be in the form of injection i.e teaches parenteral administration. See claims 8, 16. It is taught that in the case of oral administration, it can be generally administered to an adult once or divided into several times at a dose of from 0.01 to 2000 mg per day; in the case of an injection, it can be generally administered to an adult once or divided into several times at a dose of from 0.01 to 200 mg per day i.e teaches administering an amount effective to treat multiple sclerosis. See para [0026].
KAGEYAMA et al. does not specifically teach treating multiple sclerosis comprising administering a therapeutically effective amount of a pharmaceutical composition comprising compound of formula [Ia] or nafamostat i.e does not provide example.
It would have been obvious to a person of ordinary skill in the art at the time of invention to administer a pharmaceutical composition comprising therapeutically effective amount of compound of formula [Ia] or nafamostat in the method of treating multiple sclerosis because KAGEYAMA et al. teaches that the compound of formula [Ia],  senile dementia, Alzheimer's disease, Parkinson's disease, Huntington's disease, ALS, spinal cord injury or multiple sclerosis. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to administer a pharmaceutical composition comprising therapeutically effective amount of compound of formula [Ia] or nafamostat with reasonable expectation of success of treating multiple sclerosis. 
Regarding the recitation “inhibiting, reducing, or ameliorating T-cell autoreactivity”, it is pointed out that, KAGEYAMA et al. renders obvious administration of a pharmaceutical composition comprising therapeutically effective amount of compound of formula [Ia] or nafamostat to treat multiple sclerosis, and said administration will inhibit, reduce, or ameliorate T-cell autoreactivity.
Further, regarding the recitation “an amount of a pharmaceutical composition to the subject effective to inhibit, reduce, or ameliorate T-cell autoreactivity….”, it is pointed out that KAGEYAMA et al. renders obvious administration of a pharmaceutical composition comprising therapeutically effective amount of compound of formula [Ia] or nafamostat to treat multiple sclerosis, and said administration will inhibit, reduce, or ameliorate T-cell autoreactivity; and KAGEYAMA et al. teaches administration to an adult once or divided into several times at a dose of from 0.01 to 2000 mg per day. The therapeutically effective amounts taught by KAGEYAMA et al. will be effective to inhibit, reduce, or ameliorate T-cell autoreactivity.
. 

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “Kageyama et al. disclose amidino derivatives that can be used as a preventative or therapeutic agent for an eye disease accompanied by optical nerve damage such as retinal disease or glaucoma, abstract, and these compounds have an inhibitory effect on cell death in rat models of retinal damage induced by N-methyl-D-aspartate (NMDA), Paragraph [0009]. Kageyama et al. teach that the compounds are protective agents for retinal neuronal cells and can be used as a preventive or therapeutic agent for a retinal disease, Paragraph [0010]. In regards to multiple sclerosis, Kageyama et al. only teach that "because the present compound has an effect of protecting a neuronal cell, it is also useful as a preventive or therapeutic agent for a central nervous system disorder such as . . .multiple sclerosis . . .. Paragraph [0010]. However, the present method inhibits, reduces, or ameliorates T-cell autoreactivity, not NMDA damage, and it is well known in the art that multiple sclerosis involves demyelination of the central nervous system cells.” Applicant’s arguments have been considered, but not found persuasive. KAGEYAMA et al. teaches that the compound of formula [Ia], nafamostat which is same as instant compound as in instant claim 17 and pharmaceutical composition comprising the compound of formula [Ia], nafamostat can be employed in  senile dementia, Alzheimer's disease, Parkinson's disease, Huntington's disease, ALS, spinal cord injury or multiple sclerosis. See claims 7, 15; English translation. It is taught that the compound of formula [Ia] , nafamostat which is same as instant compound as in instant claim 17 can be employed in treating diseases such as senile dementia, Alzheimer's disease, Parkinson's disease, Huntington's disease, ALS, spinal cord injury or multiple sclerosis. See paras [0010]-[0012]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to administer a pharmaceutical composition comprising therapeutically effective amount of compound of formula [Ia] or nafamostat with reasonable expectation of success of treating multiple sclerosis because KAGEYAMA et al. teaches that the compound of formula [Ia], nafamostat which is same as instant compound as in instant claim 17 and pharmaceutical composition comprising the compound of formula [Ia], nafamostat can be employed in treating diseases such as senile dementia, Alzheimer's disease, Parkinson's disease, Huntington's disease, ALS, spinal cord injury or multiple sclerosis. Regarding the recitation “to inhibit, reduce, or ameliorate T-cell autoreactivity”, it is pointed out that, KAGEYAMA et al. renders obvious administration of a pharmaceutical composition comprising therapeutically effective amount of a compound of formula [Ia] or nafamostat to treat multiple sclerosis, and said administration will inhibit, reduce, or ameliorate T-cell autoreactivity, since it is the property of the compound on administration to a subject with multiple sclerosis.
Applicant argues that “In Kageyama et al., the amidino derivatives are disclosed as inhibiting NMDA damage retinal neuronal cells and merely mention that since the compounds have a protective effect on a neuronal cell, the compounds may be useful for  senile dementia, Alzheimer's disease, Parkinson's disease, Huntington's disease, ALS, spinal cord injury or multiple sclerosis. Regarding the recitation “to inhibit, reduce, or ameliorate T-cell autoreactivity”, it is pointed out that, KAGEYAMA et al. renders obvious administration of a pharmaceutical composition comprising therapeutically effective amount of a compound of formula [Ia] or nafamostat to treat multiple sclerosis i.e the 0.01 to 2000 mg per day. The therapeutically effective amounts taught by KAGEYAMA et al. will be effective to inhibit, reduce, or ameliorate T-cell autoreactivity. Further, it is pointed out that instant claims do not recite any particular amount, and the amounts for example administration of 2000 mg per day taught by KAGEYAMA et al. will be effective to inhibit, reduce, or ameliorate T-cell autoreactivity.
Applicant argues that “those skilled in the art do not find that multiple sclerosis is associated with NMDA damage as evidenced by Qiang Zhou & Morgan Sheng, a copy of which was submitted with the previous amendment. Zhou & Sheng provide a review of the involvement of NMDARs in central nervous system diseases wherein the contribution is relatively well characterized, pg. 69, but fail to mention multiple sclerosis, T-cells, or myelin at all. Additionally, previously-submitted Dutta & Trapp provide that elevated glutamate receptor expression in multiple sclerosis may damage oligodendrocytes, myelin, and axons; and NMDA receptor-dependent signaling has been found in oligodendrocytes, their processes, and mature myelin sheaths; but that only activation of  receptors can damage axons, antagonists to AMPA and/or kainate can be axon-protective under certain conditions, pg. 4.” Applicant’s arguments have been considered. It is pointed out that Kageyama et al. teaches that the compound therein has a protective effect of a neuronal cell, and neuronal cells are involved in multiple sclerosis, the compound can be used in treating central nervous system disorders which involve neuronal cells are involved in multiple sclerosis. Kageyama et al. teaches that “since the amidino derivatives compounds have a protective effect on a neuronal cell, the compounds may be useful for a central nervous system disorder such as multiple sclerosis”. Accordingly, there is clear motivation for one of ordinary skill in the art at the time of invention to administer a pharmaceutical composition comprising therapeutically effective amount of compound of formula [Ia] or nafamostat with reasonable expectation of success of treating multiple sclerosis because KAGEYAMA et al. teaches that the compound of formula [Ia], nafamostat which is same as instant compound as in instant claim 17 and pharmaceutical composition comprising the compound of formula [Ia], nafamostat can be employed in treating diseases such as senile dementia, Alzheimer's disease, Parkinson's disease, Huntington's disease, ALS, spinal cord injury or multiple sclerosis. 

Serial No. 15/339,367
Page 9
Prior Art Made of Record:
WO 2003070229… The invention discloses the use of at least one substance that inhibits proteases, especially serine proteases, in the treatment of diseases or conditions 
US 4,777,182/PTO-1449…instant compound for treating autoimmune diseases; teaches that the compounds therein are inhibitors of C1r, C1s complement mediated hemolysis
US 20090088472 same as WO 2006/123675 used above…claims treatment of multiple sclerosis employing instant compounds (I);
International Immunopharmacology (2003), 3(9), 1335-1344: nafamostat mesilate is a candidate agent for various diseases such as ischemia-reperfusion, graft rejection, inflammatory diseases, and autoimmune diseases, in which iNOS and/or NF-.kappa.B are upregulated.
Journal of Neurological Sciences 157 (1998) 168–174…teaches activation of complement system in MS
US "6297024"
US 5514713
US 6,653,340

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                                                                                                                                                        /SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627